                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8
                                                                          UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11     JOSHUA MICHAEL GODFREY,                         Case No. 20-03617 BLF (PR)
                                  12                        Petitioner,                  JUDGMENT
Northern District of California
 United States District Court




                                  13                v.
                                  14
                                         UNKNOWN,
                                  15
                                                           Respondent.
                                  16

                                  17

                                  18            For the reasons stated in the order of dismissal, this action is DISMISSED without
                                  19   prejudice. Judgment is entered accordingly.
                                  20            IT IS SO ORDERED.
                                  21   Dated: __July 2, 2021________                     ________________________
                                  22
                                                                                         BETH LABSON FREEMAN
                                                                                         United States District Judge
                                  23

                                  24

                                  25
                                       Judgment
                                       P:\PRO-SE\BLF\HC.20\03617 Godfrey_judg2.docx
                                  26

                                  27

                                  28
